Citation Nr: 1134064	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel







INTRODUCTION

The Veteran had active service from May 1965 to May 1969 with service in the Republic of Vietnam for which he was awarded a Presidential Unit Citation (PUC), among other decorations.  The Veteran also had service in the Tennessee Army National Guard (TNARNG) from March 1983 to March 2000.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2004 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  The Veteran's claim was previously before the Board in September 2007 and December 2009 and remanded for additional evidentiary development, to include verifying the Veteran's dates of service in the TNARNG and obtaining outstanding service treatment records related to the Veteran's TNARNG service.  Unfortunately, another remand is required for the reasons discussed below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed hypertension began during his period of service in the TNARNG.  In the alternative, the Veteran alleges that his hypertension was aggravated by such service.  As noted above, the Veteran's claim was previously before the Board in September 2007 and December 2009 and remanded for additional evidentiary development, to include verifying the Veteran's dates of service in the TNARNG and obtaining outstanding service treatment records (STRs) related to the Veteran's TNARNG service.  

The Veteran had service in the TNARNG from March 1983 to March 2000.  Associated with the claims file are points statements detailing the Veteran's periods of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA).  
Also associated with the claims file are private treatment records which reflect a history of elevated blood pressure readings dating back to November 8, 1994.  On April 4, 1995, the Veteran sought additional care from his private provider.  A notation on this private treatment record indicated that the Veteran's blood pressure was checked "last Friday" (i.e., March 31, 1995) at the National Guard and was found to be elevated at that time.  Evidence of record reflects that the Veteran was on INACDUTRA on March 31, 1995.  

The Veteran was advised to go to the private provider to get a release to go to "summer camp" (i.e., ACDUTRA).  The Veteran was diagnosed as having hypertension at that time and given samples of anti-hypertensive agents to use.  The Board notes that this is the first evidence of record showing a diagnosis of and treatment for hypertension.  Although the requested "release" is not included in the claims file, it was ostensibly provided as the Veteran continued to serve in the TNARNG until March 2000.  

Despite the information provided pertaining to the Veteran's periods of active duty and ACDUTRA, the Veteran's duty status from November 8, 1994 (i.e., the first evidence of elevated blood pressure) to April 4, 1995 (i.e., the first evidence of diagnosed hypertension) is unclear from the record.  In this regard, a points statement reflected that the Veteran had 17 active duty points from March 4, 1994 to March 3, 1996.  On remand, therefore, the AMC should contact the appropriate service department and/or Federal agency, to include the Tennessee Adjutant General, to verify the specific dates of the Veteran's periods of active duty and ACDUTRA during the period of time in question.

Additionally, efforts to obtain outstanding STRs pertaining to the Veteran have been unsuccessful.  For example, the National Personnel Records Center (NPRC) indicated in February 2011 that it submitted all medical records pertaining to the Veteran in its possession.   The Board notes that none of the submitted records contain references to hypertension.  Moreover, no medical records pertaining to the Veteran were on file with the Tennessee Adjutant General.  See April 2011 correspondence.  Instead, the Tennessee Adjutant General advised VA that these records were sent to St. Louis, Missouri.  Efforts to obtain outstanding STRs from the Records Management Center (RMC) in June 2011 were likewise unsuccessful.  VA subsequently generated a formal memorandum of unavailability in June 2011 as a consequence of these negative responses.  The Veteran was notified of this information by way of a July 2011 supplemental statement of the case (SSOC).  

The Board is aware that the Veteran submitted STRs in his possession.  These records either predated his diagnosis of and treatment for hypertension or were after it, and simply noted his history of hypertension without reference to when it began.  The Veteran further advised VA in July 2011 that he had no additional evidence to submit in support of his claim.  However, it is unclear from the evidence of record the extent to which the procedures related to records migration outlined in the VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a were followed, particularly where, as here, no attempt was made to contact the Army Human Resources Command (HRC) in St. Louis, Missouri.  

The Veteran's representative has also requested that the Veteran be afforded a VA examination to determine whether the currently diagnosed hypertension was caused or aggravated by his service in the TNARNG.  See August 2011 informal hearing presentation.  On remand, the Veteran should be provided such an examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran should also be contacted and asked to identify any and all non-VA sources of treatment for his hypertension that are not already of record.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his hypertension that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Contact the appropriate service department and/or Federal agency to obtain complete copies of the Veteran's service treatment records (STRs) from his period of service in the Tennessee Army National Guard (i.e., March 1983 to March 2000).  Facilities that should be contacted include, but are not limited to, the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Contact the appropriate service department and/or Federal agency, including but not limited to the Tennessee Adjutant General and the Defense Finance and Accounting Services, to verify the specific dates of the Veteran's periods of active duty and ACDUTRA from March 1994 to March 2000.  

4.  After all of the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of the currently diagnosed hypertension and its relationship to his TNARNG service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

Specifically, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed hypertension at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active duty or active duty training in the TNARNG.  In the alternative, the examiner is asked to indicate whether it is at least as likely as not that the hypertension was aggravated (i.e., permanently worsened) beyond its natural progression by the Veteran's period of active duty or active duty training in the TNARNG.  The examiner must provide a complete rationale for any stated opinion.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


